DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of the following species of Compound C74 in the reply filed on February 15, 2022 is acknowledged:
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The applicant indicates that claims 1, 2, 4-8, 13, 14, 17-25, and 29 read on the elected species.  It is noted, moreover, that claim 11 also reads on the elected species.


Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 2, 4-8, 11, 13, 14, 17-25, and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ma (US 2017/0077425).
With respect to claims 1, 2, 4-8, 11, 13, 14, 17-25, and 29, Ma teaches an organic light emitting diode (OLED) [0004] with an anode and cathode [0081], emissive layer, hole blocking layer [0084], phosphorescent dopant [0202], PMMA thin film [0130-0132], HOMO levels [0013, 0257], and energy levels [0013, 0014].  With respect to claims 6-8 and 11, Ma teaches the presently elected formula C74 [0117]:
	
    PNG
    media_image2.png
    292
    407
    media_image2.png
    Greyscale
		

In light of the foregoing, the present claims are rejected as anticipated.
Claims 1, 2, 4-8, 11, 13, 14, 17-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2017/0077425)].
Ma has been discussed above.
	It might be argued, though not persuasively, that some picking and choosing is required to arrive at the presently claimed invention.
	Still, Ma teaches an organic light emitting diode (OLED) [0004] with an anode and cathode [0081], emissive layer, hole blocking layer [0084], phosphorescent dopant [0202], PMMA thin film [0130-0132], HOMO levels [0013, 0257], and energy levels [0013, 0014].  Ma also teaches the presently elected formula C74.  The reference further teaches metal coordination complexes [0016-0070, 0133-0219].
It would have been obvious for an OLED, as taught by Ma, to have the C74 compound, as also taught by Ma, because the reference is directed to OLEDs.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761